Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-33 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, 12, and 23, they recite the limitation:
determining regions of the full-field reservoir model; 
determining, for each of the regions, sub-regions of the region; 
generating, based on iterative history match based adjustment of the sub-regions, regions and the full-field. 
Further Claim 1, 12, and 23 recite the limitation “each region”, “for each region”, “a region model for the region to history match the region model for the region, “ the sub-regions within the region to historic data for the region”, “the region model for the region”, “ the sub-regions within the region”, and “the adjusted region models of the regions within the full-field” in “generating…an adjusted full-field model of the hydrocarbon reservoir” step. However it is unclear what the limitation “region” and “regions” refers. Claims previously recite “regions of the full-field reservoir model” in the step of “determining regions of the full-field reservoir model;” and “regions” in the step of “generating, based on iterative history match based adjustment of the sub-regions, regions and the full-field”.
Further Claim 2-3, 5, 7-8, 13-14, 16, 18-19, 24-25, 27, and 29-30 recite the limitation “region” and/or “regions” which is unclear which region they refer because Claims 1, 12, and 23 previously recite “regions of the full-field reservoir model” in the step of “determining regions of the full-field reservoir model;” and “regions” in the step of “generating, based on iterative history match based adjustment of the sub-regions, regions and the full-field”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-7, 9, 12-18, 20, 23-29, and 31 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Biterge et al. (US 20140257706 A1).
As per Claim 1, 12 and 23, Biterge et al. teaches a method/ non-transitory computer readable medium/system of developing a hydrocarbon reservoir (Fig. 2-3), the method comprising:
determining a full-field reservoir model of a hydrocarbon reservoir ([0027], [0031] “ a full-field model (FFM)”), the full-field reservoir model comprising a plurality of cells that represent a full-field of the hydrocarbon reservoir ([0027], [0032] “100 m by 100 m FFM grid”); 
determining regions of the full-field reservoir model ([0031]-[0032] “simulation work may be performed using a high definition grid model. This grid may be generated from the full-field model (FFM) either in the form of local grid refinement (LGR) or a sector model cut out or extracted from the FFM”); 
determining, for each of the regions, sub-regions of the region ([0031]-[0033], “The sector model may then be subdivided into a reasonably fine mesh”, “ in the event that further grid subdivisions are desired, a local grid refinement (LGR) may be generated for the focus area.”); 
generating, based on iterative history match based adjustment of the sub-regions, regions and the full-field ([0033]-[0034] “history matching”), an adjusted full-field model of the hydrocarbon reservoir (Fig. 3, [0031]-[0035], “FFM history matching”), the generating of the adjusted full-field model of the hydrocarbon reservoir comprising: 
for each sub-region, determining an adjusted sub-region model ([0033]-[0034]), the determining of the adjusted sub-region model for each sub-region comprising adjusting parameters of a sub-region model for the sub-region to history match the sub-region model to historic data for the sub-region ([0033]-[0034] “FFM fluxes may be assigned as the boundary conditions to the sector model. At Block 69, the accuracy of the FFM history matching may be checked for the various HM parameters, including time-lapse DeepLook-EM saturations and PNL profiles”, “The accuracy check may involve history matching with the sector/LGR model, concentrating on matching the saturation profile observed with the time-lapse DeepLook-EM surveys.”); 
for each region, determining an adjusted region model ([0033]-[0034]), the determining of the adjusted region model for each region comprising adjusting parameters of a region model for the region to history match the region model for the region to historic data for the region, the region model for the region comprising the adjusted sub-region models of the sub-regions within the region ([0033]-[0034] “At Block 69, the accuracy of the FFM history matching may be checked for the various HM parameters, including time-lapse DeepLook-EM saturations and PNL profiles, for example. Optionally, in the event that further grid subdivisions are desired, a local grid refinement (LGR) may be generated for the focus area.”, “the sector model may be updated, at Block 71. The foregoing operations may be repeated until a reasonable FFM history match is achieved.”; 
for the full-field, determining an adjusted full-field model ([0033]-[0034]), the determining of the adjusted full-field model for the full-field comprising adjusting parameters of a full-field model for the full-field to history match the full-field model for the full-field to historic parameters for the full-field ([0033]-[0034], “Upon completing the history match with sector/LGR model, if desired accuracy has been obtained then the grid properties may be scaled (e.g., upscaled) to update the FFM coarse grid, at Block 70, and the updated FFM may be run under history-match mode.”), the full-field model for the full-field comprising the adjusted region models of the regions within the full-field ([0033]-[0034], “Upon completing the history match with sector/LGR model, if desired accuracy has been obtained then the grid properties may be scaled (e.g., upscaled) to update the FFM coarse grid, at Block 70, and the updated FFM may be run under history-match mode.”); and 
generating, using the adjusted full-field model, a simulation of the hydrocarbon reservoir ([0034] “FFM simulation with upscaled correction from LGR model may then be performed again. ”).

As per Claim 2, 13 and 24, Biterge et al. teaches wherein determining regions of the full-field reservoir model comprises verifying the regions of the full-field reservoir model ([0033]-[0034] “accuracy check…with the sector/LGR model”), the verifying comprising: 
conducting, using the full-field reservoir model, a simulation of the hydrocarbon reservoir to determine full-field fluid fluxes for the regions ([0033]-[0034]); 
for each of the regions: 
conducting, using a region model for the region, a simulation of the region to determine region fluid fluxes for the region ([0033]-[0034] “simulation may involve generating fluxes as the boundary conditions to the sector model”); and 
comparing the region fluid fluxes for the region to the full-field fluid fluxes for the region to verify the region fluid fluxes for the region ([0033]-[0034] “The sector model may be generated from the FFM, and FFM fluxes may be assigned as the boundary conditions to the sector model. At Block 69, the accuracy of the FFM history matching may be checked for the various HM parameters, including time-lapse DeepLook-EM saturations and PNL profiles,”).

As per Claim 3, 14 and 25, Biterge et al. teaches wherein determining regions of the full-field reservoir model comprises segmenting the full-field reservoir model into regions based on shared characteristics of the portions of the reservoir corresponding to the regions ([0032]-[0034] “The sector model may be generated from the FFM, and FFM fluxes may be assigned as the boundary conditions to the sector model. “).

As per Claim 4, 15 and 26, Biterge et al. teaches wherein the characteristics comprise pore-volume or well-to-well effects ().

As per Claim 5, 16 and 27, Biterge et al. teaches wherein determining sub-regions of a region comprises segmenting the region into sub-regions based on shared characteristics of the portions of the reservoir corresponding to the sub-regions ([0032]-[0033] “the sector model may then be subdivided into a reasonably fine mesh, at Block 67. In accordance with one example case, a 100 m by 100 m FFM grid was reduced to an intermediate scale of 10 m by 10 m grid to accurately capture the water movement from injection well towards the production well, although other grid sizes or scales may also be used.”, “Optionally, in the event that further grid subdivisions are desired, a local grid refinement (LGR) may be generated for the focus area.”).

As per Claim 6, 17 and 28, Biterge et al. teaches wherein the characteristics comprise well mismatch, well density or grid size ([0032] “an intermediate scale of 10 m by 10 m grid … other grid sizes or scales may also be used”).

As per Claim 7, 18 and 29, Biterge et al. teaches 
wherein adjusting parameters of the sub-region model for a sub-region to history match the sub-region model to historic data for the sub-region comprises adjusting a permeability of the sub-region model for the sub-region to match an output of the sub-region model for the sub-region to observed performance data for the sub-region (Fig. 3, [0023]-[0024], [0039]-[0040] “history matching of well measurements (e.g., pressure, gas-oil ratio, and watercut), focus was placed on permeability and permeability anisotropy. In summary, the history matching effort was based on the following uncertain parameters: permeability (e.g., regional multipliers, layer-wise multipliers, well-wise multipliers); permeability anisotropy; rock-type distribution (e.g., vertical wettability gradient, wettability contrast, regional modification, well-wise modification; or a combination of these parameters).”), 
wherein adjusting parameters of the region model for a region to history match the region model for the region to historic data for the region comprises adjusting permeability of the adjusted sub-region models of the sub-regions within the region to match an output of the adjusted sub-region models of the sub-regions within the region to observed performance data for the region (Fig. 3, [0023]-[0024], [0039]-[0040] “history matching of well measurements (e.g., pressure, gas-oil ratio, and watercut), focus was placed on permeability and permeability anisotropy. In summary, the history matching effort was based on the following uncertain parameters: permeability (e.g., regional multipliers, layer-wise multipliers, well-wise multipliers); permeability anisotropy; rock-type distribution (e.g., vertical wettability gradient, wettability contrast, regional modification, well-wise modification; or a combination of these parameters).”), and 
wherein adjusting parameters of a full-field model for the full-field to history match the full-field model for the full-field to historic parameters for the full-field comprises adjusting permeability of the adjusted region models of the regions within the full-field to match an output of the adjusted region models of the regions within the full-field to observed performance data for the full-field (Fig. 3, [0023]-[0024], [0039]-[0040], “history matching of well measurements (e.g., pressure, gas-oil ratio, and watercut), focus was placed on permeability and permeability anisotropy. In summary, the history matching effort was based on the following uncertain parameters: permeability (e.g., regional multipliers, layer-wise multipliers, well-wise multipliers); permeability anisotropy; rock-type distribution (e.g., vertical wettability gradient, wettability contrast, regional modification, well-wise modification; or a combination of these parameters).”).

As per Claim 9, 20 and 31, Biterge et al. teaches further comprising generating a field development plan (FDP) for the hydrocarbon reservoir based on the simulation of the hydrocarbon reservoir (Fig. 3 element 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim(s) 8, 19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Biterge et al. (US 20140257706 A1) as applied to claim 1-7, 9, 12-18, 20, 23-29, and 31 above, and further in view of Schulze-Riegert et al. (“Evolutionary Algorithms Applied to History Matching of Complex Reservoirs” listed in IDS submitted 05/24/2021).
As per Claim 8, 19 and 30, Biterge et al. teaches wherein adjusting permeability of the adjusted sub-region models of the sub-regions within a region comprises adjusting the permeabilities of the adjusted sub-region models of the sub-regions within the region by a given region factor (Fig. 3, [0023]-[0024], [0039]-[0040], “Regional permeability was varied using multipliers in the range of 0.1 to 4. Lateral permeability anisotropy was varied by factors between 0.1 and 4.”).
Biterge et al. fails to teach explicitly wherein adjusting permeability of the adjusted region models of the regions within the full-field comprises adjusting the permeabilities of the adjusted region models of the regions within the full-field by a given full-field factor.
Schulze-Riegert et al. teaches wherein adjusting permeability of the adjusted region models of the regions within the full-field comprises adjusting the permeabilities of the adjusted region models of the regions within the full-field by a given full-field factor (Pg 167 “A normal distribution of all parameters within one region and a variance of 10% was assumed. … This procedure allows us to maintain a heterogeneous permeability distribution across the reservoir… For all permeability parameters, upper and lower limits were defined by a range of ±50% of the reference values for each parameter.”; “the range of average permeability values for each region is limited by ±50% with respect to the reference values.” Right column on Pg 169).
Biterge et al. and Schulze-Riegert et al. are analogous art because they are all related to a reservoir simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Schulze-Riegert et al. into Biterge et al.’s invention to obtain the invention as specified in Claim 8, 19 and 30. In particular, Schulze-Riegert et al. teaches optimum history matching of reservoir modeling with a region factor, for example vertical and horizontal permeability ranges for each subregions (“Optimization Parameters.” Left column On Pg 167) and a full field factor of permeability such as upper and lower limits for all permeability parameters (right column on Pg 167) to maintain a heterogeneous permeability distribution across the reservoir (right column on Pg 167).

5.	Claim(s) 10-11, 21-22, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Biterge et al. (US 20140257706 A1) as applied to claim 1-7, 9, 12-18, 20, 23-29, and 31 above, and further in view of Berge et al. (US 20080319726 A1).
As per Claim 10, 21 and 32, Biterge et al. fails to teach explicitly further comprising: identifying well drilling parameters based on the simulation of the hydrocarbon reservoir; and drilling a well in the hydrocarbon reservoir based on the well drilling parameters.
Berge et al. teaches further comprising: 
identifying well drilling parameters based on the simulation of the hydrocarbon reservoir (Fig. 6-7, [0087]-[0088]); and 
drilling a well in the hydrocarbon reservoir based on the well drilling parameters (Fig. 6-7, [0087]- [0088]).

As per Claim 11, 22 and 33, Biterge et al. fails to teach explicitly further comprising: identifying well operating parameters based on the simulation of the hydrocarbon reservoir; and operating a well in the hydrocarbon reservoir based on the well operating parameters.
Berge et al. teaches further comprising:
identifying well operating parameters based on the simulation of the hydrocarbon reservoir (Fig. 6-7, [0087]- [0088]); and 
operating a well in the hydrocarbon reservoir based on the well operating parameters (Fig. 6-7, [0087]- [0088]).
Biterge et al. and Berge et al. are analogous art because they are all related to generating a field development plan (FDP) for the hydrocarbon reservoir based on the simulation of the hydrocarbon reservoir.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Berge et al. into Biterge et al.’s invention to obtain the invention as specified in Claim 10-11, 21-22, and 32-33. In particular, Berge et al. teaches a system defining a development plan for the gas operation based on the modeling, and performing gas injection according to the development plan based on simulation results ([0017]) to select optimum operating conditions or to avoid problems ([0047]). 

Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Holderby et al. (US 20160061008 A1) discloses a method to enhance hydrocarbon reservoir simulation with history matching.
Fung (US 20130211800 A1) discloses parallel simulation of fluid characteristics of a subsurface reservoir.
Chen et al. (“History Matching of the Norne Full-Field Model With an Iterative Ensemble Smoother”) discloses a history matching of the Full-Field reservoir Model.

	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146